On Rehearing.
Birdzell, J.
A rehearing was ordered in this case upon two propositions: First, as to whether or not §§ 176 and 179 of the Constitution had been amended in 1914 by the favorable vote of the electors upon the proposition submitted; second, considering the Constitution to have been legally amended, what is the proper meaning of § 174 (the provision limiting the state taxes to 4 mills on the assessed valuation of the taxable property), as applicable to the lav/ in question?
In the concurrent resolution submitting the amendment the legislature referred to the proposed change or changes in the Constitution as “amendments to §§ 176 and 179,” and required that “such amendments shall be submitted to the qualified voters of the state at the next general election, for approval or rejection, in accordance with the provision of the Constitution of the state of North Dakota.” The amendatory matter has been referred to or set forth at length in the main opinion herein, and need not be reincorporated here. Section 202 of the Constitution outlines the procedure that must be followed in amending the Constitution. The last sentence of the section is, “If two or more amendments shall be submitted at the same time, they shall be submitted in such manner that the electors shall vote for or against each of such amendments separately.” It is argued that the amendments to §§ 176 and 179 are separate amendments, and that, not having been so submitted as to enable the electors to vote for or *327against each separately, the Constitution has not been legally amended. If this contention is sound it will follow, as a matter of course, that the law in question is unconstitutional; for it is patent that it does not provide for the taxing of automobiles according to their value, thus violating the first requirement of § 176, which, if still a part of the Constitution, requires the taxing by uniform rule- of all property according to its true value in money.
Constitutional provisions similar to our own (§ 202) prescribing the requisite formalities to effect an amendment are quite common. In more than half the states there is a requirement of some character which is designed to secure such a submission of constitutional amendments as will enable the electors to vote for or against a single definite proposition. The concurrence of so many constitutional conventions upon the single question of the method of submitting amendments is, in itself, a strong indication of the importance of the question. See Dodd, Revision & Amendment of State Const. p. 179; also, 12 C. J. 690. If the amendment were not properly submitted, it would unquestionably be the duty of the court to declare it not a part of the Constitution. The provisions óf our Constitution are mandatory and prohibitory (§ 21), and, as such, the Constitution construes itself in relation to such a matter as that under discussion. State ex rel. Woods v. Tooker, 15 Mont. 8, 25 L.R.A. 560, 37 Pac. 840. Thus, when the Constitution says that “amendments shall be submitted ... in such manner that the electors shall vote for or against each . . . separately,” [§ 202] the failure of the proper officials to comply with the direction is necessarily fatal to the attempted amendment. It is the duty of the court to uphold and give effect to every part of the Constitution, and this provision can only be enforced by refusing to recognize as an amendment that which was never legally adopted as such. That this duty has been fully and faithfully discharged by the courts in the past is indicated by the statement of Dodd. After an exhaustive consideration of the experiences of the various states in the submission and adoption of constitutional amendments, he says: “If a required step is omitted, or is not even in substance complied with, no court has ever upheld the amendment, even though it may have been approved by the people. That is, the constitutional requirements are mandatory, not merely directory, and no court will overlook the *328entire disregard of even the' less important of such requirements.” Dodd, Revision & Amendment of State Const, pp. 217, 218.
As to what constitutes a plurality of amendments within a provision such as our § 202, however, the attitude of the courts generally has been to adopt what is, in our judgment, properly termed a liberal and common-sense view.
The views of the supreme court of Wisconsin, as expressed in the case of State ex rel. Hudd v. Timme, 51 Wis. 318, 11 N. W. 785, are generally regarded as a sound expression of the true meaning of such constitutional provisions. In answer to the contention that an amendment was plural which provided for biennial instead of annual legislative sessions and adjusted the legislative terms and salaries to the new biennial system, the court said: “Such a construction would, we think, be so narrow as to render it practically impossible to amend the Constitution; or, if not practically impossible, it would compel the submission of an amendment (which, although having but one object in view, might consist of considerable detail, . . . though all promotive of the same object and necessary to the perfection and practical usefulness thereof, if adopted as a whole) in such form that a defeat of one of its important matters of detail might destroy the usefulness of all the other provisions when adopted. . . . We think amendments to the Constitution, which the section above quoted requires shall be submitted separately, must be construed to mean amendments which have different objects and purposes in view. In order to constitute more than one amendment, the propositions submitted must relate to more than one subject, and have at least two distinct and separate purposes not dependent upon, or connected with, each other.” The parentheses above are not quoted, but are inserted to facilitate the reading.
The following expression from the supreme court of Iowa is to the same effect: “If the amendment has but one object and purpose and all else included therein is incidental thereto, and reasonably necessary to effect the object and purpose contemplated, it is not inimical to the charge of containing more than one amendment.” Lobaugh v. Cook, 127 Iowa, 181, 102 N. W. 1121.
The supreme court of Montana has expressed the rule in a concise manner as follows: “If in the light of common sense, the propositions *329have to do with different subjects, if they are so essentially unrelated that their association is artificial, they are not one; but if they may be logically viewed as parts or aspects of a single plan, then the constitutional requirement is met in their submission as one amendment.” State ex rel. Hay v. Alderson, 49 Mont. 387, 142 Pac. 210.
This and similar questions have been before the courts of last resort in a number of the states, and, while the decisions are not entirely harmonious, the conflict principally turns upon the application to the particular case of a principle which is quite generally adhered to. See People ex rel. Elder v. Sours, 31 Colo. 369, 102 Am. St. Rep. 34, 74 Pac. 167; People ex rel. Tate v. Prevost, 55 Colo. 199, 134 Pac. 129; Hammond v. Clark, 136 Ga. 313, 38 L.R.A.(N.S.) 77, 71 S. E. 479; Chicago v. Reeves, 220 Ill. 274, 77 N. E. 237; State ex rel. Morris v. Mason, 43 La. Ann. 590, 9 So. 776; State ex rel. Adams v. Herried, 10 S. D. 109, 72 N. W. 93; Gabbert v. Chicago, R. I. & P. R. Co. 171 Mo. 84, 70 S. W. 891; Hubbard v. St. Louis & M. River R. Co. 173 Mo. 249, 72 S. W. 1073; State ex rel. Teague v. Silver Bow County, 34 Mont. 426, 87 Pac. 450; State ex rel. Hay v. Alderson, supra; State ex rel. McClurg v. Powell, 77 Miss. 543, 48 L.R.A. 652, 27 So. 927, overruled in State ex rel. Collins v. Jones, 106 Miss. 522, 64 So. 241; McBee v. Brady, 15 Idaho, 761, 100 Pac. 97; Lobaugh v. Cook, supra; Jones v. McClaughry, 169 Iowa, 281, 151 N. W. 210; Gottstein v. Lister, 88 Wash. 462, 153 Pac. 595, Ann. Cas. 1917D, 1008; State ex rel. Hudd v. Timme, supra; State ex rel. Postel v. Marcus, 160 Wis. 354, 152 N. W. 419; State ex rel. Thompson v. Winnett, 78 Neb. 379, 10 L.R.A.(N.S.) 149, 110 N. W. 1113, 15 Ann. Cas. 781; Bethea v. Dillon, 91 S. C. 413, 74 S. E. 983.
To refer in detail to the variety of circumstances in which the question under discussion has arisen in the foregoing cases would unduly lengthen this opinion. We shall consequently content ourselves with a mere statement of the principle which finds practically unanimous support in the many authorities cited.
Such a constitutional provision is designed to prevent the submission to the voters, as one amendment, of distinct propositions that are so far disconnected and independent of each other as to have no direct relation to a general subject. The vice it is designed to prevent is analogous to the log rolling and joker practices which are so familiar *330to students of legislation, and which are generally sought to be prevented by constitutional provisions requiring an expression of the subject of legislation in the title of the bill, and that the legislation shall concern but a single subject. It prevents the linking into one proposition of distinct amendments where there might be an attempt to join them together for the purpose of giving unmerited support to an amendment which might be thought to be unpopular, or for the purpose of defeating a popular measure by burdening it with an unpopular one. It compels each distinct amendment to stand upon its own merits, and relieves the voter of the embarrassment that would be occasioned' by his being compelled to vote against a measure ho deems desirable, in order to defeat one that he does not favor; or, if he should deem it the lesser evil, to vote for the proposition he favors and at the same time cast his vote in favor of an amendment that is distasteful to him. Reference to the cases cited above will disclose that the courts have differed little, even in the expression of the principles according to which the constitutional provision is enforced. But it will also disclose that, to the extent that there is a lack of harmony in the results arrived at, it is due to differences of opinion as to their application.
A somewhat extreme application of the foregoing principle is found in the case of People ex rel. Elder v. Sours, supra, in which the supreme court of Colorado held that an amendment -was single where it provided for the consolidation of the city of Denver and the county of Arapahoe and for the framing of a charter by the new municipal corporation; also, for the framing of home rule charters by all cities of the first and second classes within the state. See Dodd, Revision & Amendment of State Const. p. 180.
The amendatory matter in the instant case relates to the uniformity of taxation, permits the classification of property, and alters the section regulating the assessment and taxation of certain public utility properties. Within the principle', stated above and under the authorities cited, there can be no question that a change may be effected by one amendment which would materially alter more than one section of the Constitution. Nor can there be any doubt that this can be accomplished either by implication or by express language. It is also clear that § 202 of the Constitution is not violated where an amendment which, is in reality single is expressed in several sections which *331are all submitted as one proposition. In fact, the limitation applies only to the substance of the amendment, and not to its form. So, in this case our inquiry is narrowed to this, — Is the whole of the matter so germane to the general subject of the amendment as to have a direct bearing upon the object sought to be accomplished, and is it so closely related to the general subject that it may be considered as within its legitimate scope? If so, it is sufficiently connected with a single subject-matter to be properly embraced within one amendment.
In the original opinion a brief survey was made of various .sections of the Constitution embracing limitations upon the taxing power, and it was seen that, at the basis of all of them, lay the mandatory requirement of § 176, that property should be taxed uniformly and according to value. It was also pointed out that for these limitations there was an apparent desire to substitute a provision that would enable the legislature to classify property with reference to its use, its value, its utility, and, in general, its setting in the economic organization of society with reference to the functions of government as exercised by the state and its minor subdivisions. These purposes differ so radically from the purposes evidenced by the original section that the amendment would naturally carry with it, if accomplished, and if legislation were adopted in pursuance of the powers intended to be given, changes in the scheme of public finance that were not in the contemplation of the framers of the original Constitution. These changes were intended to be effective to the extent that legislation within the limitations of § 176, as altered, departs from the requirement of full value ad valorem assessment as originally contemplated. For instance, the sections of article 12, which prescribe limitations upon the debts of various municipalities, take, as a basis, a percentage of the assessed valuation of the taxable property. Those limitations are doubtless still applicable, but the legislature may now give express sanction to assessments at a percentage of value, and executive and administrative officers may no longer be required to perpetuate a legal fiction of sworn full valuation in the face of contrary facts and a quarter-century’s universally known administrative practices. In fact, many of the provisions of the Constitution relating to revenue and taxation were framed to fit a system that had no actual existence. It was a mere phantom that had never taken up its abode in the world of things, *332prior to the adoption of the Constitution; nor did the hard and fast requirements of the Constitution prove efficacious to convert it into a reality. Under the amendments it may possibly be that there will be a closer proximity between express requirement and limitation and actual practice. To the extent, however, that the original plan stands in the way of attempts tp carry out the powers conferred by the amendment, it is, of course, superseded.
The limitations of the original Constitution only acquired vitality as applied to the actual administration of the tax laws; and it is a fact so well known generally as to be properly within our judicial notice that property assessments have never approached full value in this state, and that' probably more taxable personal property has been omitted from the tax rolls than has been assessed. It may be that under the amendment in question, laws might be passed under which the aggregate assessed valuation would be radically increased. If so, the tax-levying and debt-limiting provisions of the Constitution might operate quite differently from the way they have in the past, or even from the way it was originally contemplated they would operate. This is but incidental to the change.
It is argued that a law which measures a tax by some characteristic of property, other than its value, destroys the basis of such limitations as those referred to. If this be so, the argument proves nothing, provided the original limitations are still applicable. If still applicable, as we believe they are, they will necessarily preclude the legislature from taxing a great amount of property according to such a method as is employed in the instant case; as, under our construction of the law, it operates to reduce, rather than increase, the power to incur debts. While thus preventing extravagance, the legitimate needs of the local municipalities, which can only be supplied by a proper exercise of their borrowing power, will necessitate the continuance of the practice of taxing the bulk of the property on an ad valorem basis.
As stated in the original opinion, there is an inherent inconsistency between a constitutional provision that requires the taxing according to a uniform valuation and rate of all property lying within a given taxing district and a constitutional provision that requires uniformity only within a class and within the territorial limits of the authority levying the tax. The inconsistency lies in the entire absence of any *333■semblance of permissive local option in tbe one case which is present in the other. Thus, under legislative authority, cities may levy at their option, taxes for their own support in accordance with a classification of property that may be deemed appropriate for such purposes. Such a classification might not be adopted by other cities or even applicable to other municipalities at all. So long as the city taxes arc uniform within a given city upon the same class of property, and the ■classification of the property upon which the tax is levied be one that ■does not violate the state or Federal Constitutions in other respects, the law which would authorize it would provide for a tax that would be uniform upon the same class of property “within the territorial limits of the authority levying the tax,” and would be valid within § 176 as amended. The limitation just quoted is the requirement of uniformity. It requires uniformity within a class and within the territorial limits of the particular taxing authority. If it were still intended to require that all property within a tax district be subject to ■every levy of every municipal and quasi municipal corporation having jurisdiction to tax it, the rate would be uniform by virtue of the enforced localization of the property, and the words last quoted above would be surplusage. In interpreting the Constitution it is well settled that it should not be assumed that words have been used to no purpose. It seems clear to us that it was the aim of § 176 to make such provision for the classification of property for taxing purposes that the state taxes should be uniform throughout the state, county taxes throughout the county, city taxes throughout the city, school taxes throughout the district, et cetera; and, moreover, that each of such taxes should be levied alike upon the same classes of property, but that all need not be levied upon the same basic classification. Nothing could be plainer, we believe, than that by § 176 it was intended to provide that the legislature in its discretion might authorize a separation of the sources of state and local revenues, which can be accomplished only by subjecting some property to taxes for purposes to which all property •does not contribute. This follows necessarily from a limitation that requires uniformity within a class only throughout the boundaries of the taxing authority.
If we have correctly sensed the meaning of § 176, it remains to be seen whether its scope is so broad as to embrace subjects so far unrela*334ted as to require separate submission; for, as will be noted later, tbe changes made in § 179 are only such as affect the subject-matter clearly embraced in § 176. The general subject of the amendment is uniformity, but situs is also dealt with. May situs be so essentially a part of a particular plan of uniformity as to be embraced in the general subject? The subject of uniformity is broad in its scope and suggests a variety of means for effecting the desired end. Our ideas as to what constitutes uniformity in the abstract will likely be as variant as our opinions concerning the economic phases and incidents of taxation. But it is not our province to seek to ingraft any particular economic dogma into the Constitution. We are properly confined to the narrow question as to whether uniformity may embrace the element of situs. It seems clear to us that it may and does do so. It is one thing to require uniformity throughout the state, another throughout the district. It is one thing to require uniformity as to all property, another as to classes. It is one thing to require uniformity within a class in every taxing district and quite another thing to permit classification for the purposes of a particular taxing authority. It would indeed be a difficult matter to dissociate uniformity and situs for the reason that there must be a common location of property before it could be determined that one species has been unfairly dealt with. The relationship between situs and uniformity, then, is one which, in our opinion, is not remote or artificial, but direct' and natural. It was therefore appropriate to link the two to effect the single purpose of substituting a different rule of uniformity in lieu of the one that had hitherto prevailed.
As pointed out in the former opinion, the change that was made in § 179, according to which it was no longer required that the assessed valuation of the public utilities properties be distributed to the local taxing units, was only such change as was necessitated by the evident desire to give effect to the full scope of § 176 and make possible the separation of sources of revenue for the support of the state - and its subdivisions.
It should be noted, too, that § 179 as amended, no longer requires the state board of equalization to assess the public utilities properties “at their actual value,” as formerly. This change was also doubtless dictated by the desire to render § 179 harmonious with § 176, so that *335in any classification that would be attempted it would not be necessary for the legislature to make it conform to an assessment of public utilities properties at 100 per cent of their value. These changes were so essentially a part of the general purpose of § 176 as amended, that they might appropriately have been included in one section, and the fact of their being expressed in two sections renders them none the less connected with the general subject of uniformity of taxation, which is clearly the aim of the amendment. We are entirely convinced that all of the changes sought to be effected by the amendatory matter are so logically and directly connected with one general subject that none of them can be said to relate to a separate and independent subject.
It is argued that there might be many persons who would favor giving the legislature power to classify property for tax purposes, and require that the taxes should be uniform within the territorial limits of the authority levying the tax, who would be unwilling to relinquish, at the will of the legislature, the assessed valuation of the public utility properties as they are apportioned to the various taxing districts by force of § 179. Perhaps this might be true, but amendments to the Constitution are not to be analyzed until each idea that enters into a composite thought or purpose is made to stand out dissevered from every other idea with which it is related. There may be a distasteful clause or a possibly disagreeable minor result attributable directly to an amendment, but yet the amendment must not fail because it might have been possible to couch it in a little different language, or to have defined its scope in such terms as to have eliminated the disagreeable consequence. This is not the.test of the singleness of an amendment. The controlling consideration is the singleness of the purpose and the relationship to the general subject.
We are entirely satisfied that the amendment in question was legally adopted and is a part of the Constitution.
We think it proper to note in this connection, though the incident has no force as a legal precedent, that the second article of the amendments to the Constitution, which was' adopted in 1898, amended two sections (§§ 121 and 127) relating to the elective franchise. Section 121 was amended by striking from it the provision including in the electorate of the state persons of foreign birth, who had declared their *336intention of becoming citizens; and § 127 was amended by adding thereto the requirement that the legislature shall by law establish educational test as a qualification, and that it might further prescribe penalties for neglecting or refusing to vote at a general election. The amendments to these sections were framed in two sections and were adopted as one amendment to the Constitution-in the election of 1898, being voted upon as a single proposition. Yet, there are many reasons why intelligent alien declarants should be allowed to vote, if they can meet the educational test prescribed for citizens. In the present war the government of the United- States has held them subject to involuntary military duty. Doubtless there could be found many persons who would vote against depriving such persons of the franchise, who would also vote in favor of a general educational qualification. . Yet, it is clear- that the amendment related to but a single subject and embraced appropriate safeguards of the elective franchise. Similarly, in our sister state of Minnesota, in 1906, an amendment which is almost identical with § 176 of our Constitution as amended was adopted as a ■single amendment and took the place of five distinct sections in the Constitution of Minnesota as it originally stood; and though the .statutes of Minnesota disclose that much legislation has been adopted in pursuance of the amendment, which would have been constitutionally impossible under the sections superseded, and though Minnesota has a constitutional provision similar to our § 202, our researches have failed to disclose that the validity of the amendment has ever been assailed on the ground of multiplicity of subjects.
As to the meaning of § 174 since the amendment of the Constitution and as applicable to the law in question, nothing need be said in addition to what was said in the original opinion. The rehearing has served to give added assurance of the correctness of the result arrived .at, and the order denying the writ is confirmed. .